Mr. Justice Farmer delivered the opinion of the court: Defendant in error sued her husband, plaintiff in error, in the superior court of Cook county, for divorce and alimony. The cause was heard and a decree entered granting her a divorce and eight dollars a week alimony. The decree was affirmed ono appeal by plaintiff in error to the Appellate Court. No certificate of importance was granted by that court and no petition for certiorari was filed in or allowed by this court but plaintiff in error sued out the writ of error to the Appellate Court to review its judgment. By section 121 of the Practice act the judgment of the Appellate Court was final unless that court granted a certificate of importance or this court required by certiorari the record to be certified to it for review of the judgment. The writ is dismissed. Writ dismissed.